Citation Nr: 1428809	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-23 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from July 2004 to September 2005. 
This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted a noncompensable rating for bilateral hearing loss.

 The Veteran testified before the Board at a hearing held at the RO in August 2013.

The issues of entitlement to an increased rating for vertigo, tinnitus, GERD, rhinitis, and headaches, as well as entitlement to service connection for an acquired psychiatric disorder secondary to hearing loss, vertigo, and tinnitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

Since October 1, 2005, when service connection became effective, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level II in the left ear, and auditory acuity level II in the right ear.


CONCLUSION OF LAW

Since October 1, 2005, when service connection became effective, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

 VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in October 2005 and March 2006 letters, prior to the initial April 2006 rating action on appeal. 

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records and all available and relevant post-service treatment records.  At her hearing, the Veteran stated that she had received treatment for her hearing loss at the Fresno, California, VA medical center in around 2009.  The claims file includes those records, namely, audiology records from that facility dated in 2009.  The Veteran stated that she had also briefly sought treatment at the San Diego, California, VA medical center.  However, she stated that she had only attended an in-take examination there, rather than seeking any treatment for her hearing loss.  Therefore, the Board does not find that a remand for those records would benefit the Veteran because they are not relevant.  Instead, such remand would cause undue delay in deciding the Veteran's claim.  Finally, the Veteran stated that she had received hearing aids and a hearing test from Costco in 2011 but, after repeated attempts, was unable to obtain those records.  The Board notes that there is a June 2011 VA audiological examination of record, conducted contemporaneously to the reportedly unavailable private record.  The Veteran has not indicated that any other post-service records are outstanding.  Thus, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.  The Board has also reviewed the Veteran's Virtual VA and VBMS records, and notes no outstanding records. 

Additionally, the Veteran was afforded VA examinations in December 2005 and in June 2011 to adjudicate her increased rating claim.  The Board finds that the VA examinations are adequate to decide the Veteran's claim, as they comply with the rating criteria with regard to the Veteran's hearing loss disability.  There is no evidence that the Veteran's hearing loss has worsened since the most recent VA examination.  

The Veteran was also provided with a hearing related to her present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal, and made note of the specific elements necessary to substantiate the increased rating claim.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim. 

II.  Analysis

The Veteran contends that her hearing loss causes her to experience a negative lifestyle change in that she has trouble adapting to life with a hearing disability, has trouble hearing when she cannot wear her hearing aids such as in the shower or the pool, and experiences social anxiety due to having to wear hearing aids.  She also experiences tinnitus and vertigo related to her hearing loss. 
Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected bilateral hearing loss is rated as 0 percent disabling under 38 C.F.R. §§ 4.85, Diagnostic Code 6100. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz . 38 C.F.R. § 4.86.  In this case, the Veteran's hearing loss does not meet the criteria for an exceptional pattern.

Turning to the evidence of record, on December 2005 VA examination, the Veteran reported having trouble hearing in many different situations, such as when on the telephone, with background noise, when someone is whispering, and when watching television.  Her most difficult hearing scenario was when in a group.  Audiological evaluation, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
40
45
50
LEFT
45
45
35
40
45

The pure tone threshold averages were 45 in the right ear and 41 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.

In September 2009, the Veteran stated that her hearing loss impacted her ability to obtain employment.

On June 2011 VA examination, the Veteran reported that since service, she had been a student for three years and then had worked as an immigration officer since then.  Audiological evaluation in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
45
40
LEFT
35
45
50
40
40
The pure tone threshold averages were 45 in the right ear and 43.75 in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 90 percent in the left ear.

In this case, for the right ear, the average pure tone threshold of 45 decibels, along with a speech discrimination scores of 88 and 90 percent, warrants a designation of Roman Numeral II at the highest, under Table VI of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 41 and 43.75 decibels, along with a speech discrimination scores of 88 and 90 percent, warrants a designation of Roman Numeral II at the highest, under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the left ear is Roman Numeral II and the right ear is Roman Numeral II, the appropriate rating is 0 percent under DC 6100.  Therefore, a compensable rating is not warranted.

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating for bilateral hearing loss must be denied.

III.  Other Considerations

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  While the Veteran has testified that her hearing loss interferes with her ability to hear in a variety of situations and impacts her employment, she testified at her hearing that she was employed and the evidence during the appeal period shows that she has been continuously employed.  Thus, the above elements are not met and consideration of TDIU is not warranted. 

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hearing loss.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Board has considered the functional impact of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that regard, the Board notes the Veteran's testimony that she has trouble hearing in almost any environment, has trouble with hearing when she could not wear her hearing aids, and has social anxiety due to her hearing problems.  However, the Board finds that functional impact has been accounted for in the rating schedule.  The rating schedule took into account the severity of her hearing loss and provides for higher ratings based upon more severe hearing loss, however, her disability did not meet the higher level.  The rating schedule includes criteria for patterns of exceptional hearing loss.  However, the Veteran's hearing loss did not meet that level of severity.  The Board notes that hearing aids help the Veteran to hear adequately, even if they are burdensome to her.  She has also remained employed despite her hearing loss, without evidence of marked interference.  Her claims related to her hearing loss, such as those related to tinnitus and anxiety, are being referred for further development and are separate issues from this current claim.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that an increased rating for the Veteran's bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


